MEMORANDUM OPINION
BUSSEY, Judge.
This is an original proceeding in which Daniel Mayfield seeks his release from confinement in the State Penitentiary at Mc-Alester, Oklahoma, where he is currently confined by virtue of judgments and sentences rendered against him in the District Court of Muskogee County, Oklahoma, for the crimes of Kidnapping and Larceny of an Automobile, for which he received sentences of twenty years and ten years, the same to run consecutively. The judgments and sentences were pronounced against him on his plea of guilty, on the 18th day of July, 1956.
Although the petitioner urges that he is entitled to be discharged from confinement in that he has satisfied the judgments and sentences imposed against him, nothing is offered in support of these allegations, but to the contrary, the records of the penitentiary disclose that the minimum release date is January 27, 1971, and that the maximum release date could be July 18, 1986.
It is therefore clear that the petitioner is not entitled to the relief prayed for and the writ of habeas corpus is accordingly Denied. Writ denied.
NIX, P. J., and BRETT, J., concur.